DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-20 are currently pending in this application and are subject to examination herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach a propulsion unit comprising:
a pylon disposed in an annular duct delimited radially by an internal case and an external case, said annular duct surrounding a gas generator, said pylon having a cross-section with a profiled shape relative to a longitudinal direction substantially parallel to an air flow driven by a fan, said pylon comprising:
an upstream blade configured to straighten said air flow, said upstream blade presenting a leading edge, a first trailing edge, and an axial chord Cx connecting said leading edge to said first trailing edge;
a downstream arm; and

the downstream arm comprises at least one internal structural arm presenting a leading edge;
the fairing comprises at least one upstream segment covering at least said leading edge of said structural arm; and
the downstream arm comprises at least one downstream shell, the downstream shell determining at least one downstream end trailing edge of said downstream arm, the fairing also comprising a downstream segment connecting said downstream shell to said structural arm;
wherein the pylon is dimensioned as follows:
a first distance D defining a first longitudinal distance between a second trailing edge of a blade of said fan and said leading edge of said upstream blade of said pylon, at a level of said internal case;
a second distance d defining a second longitudinal distance between said first trailing edge of said upstream blade of said pylon and said leading edge of said structural arm, at the level of said internal case; and
a third distance L defining a third longitudinal distance between the first trailing edge of said upstream blade of said pylon and a mark on said downstream arm located at a maximum thickness of said downstream arm, at the level of said internal case;
wherein the pylon is dimensioned as follows:
a first quotient between the first distance D and said axial chord Cx of said upstream blade is between 2.2 and 2.6, inclusive;

a third quotient between the third distance L and said axial chord Cx of said upstream blade is between 4 and 7, inclusive.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a propulsion unit comprising a pylon disposed in an annular duct surrounding a gas generator, said pylon comprising an upstream blade connected to a downstream arm by a fairing, the downstream arm comprising at least one downstream shell, wherein the pylon is dimensioned as follows:  a first distance D defining a first longitudinal distance between a second trailing edge of a blade of said fan and said leading edge of said upstream blade of said pylon, at a level of said internal case; a second distance d defining a second longitudinal distance between said first trailing edge of said upstream blade of said pylon and said leading edge of said structural arm, at the level of said internal case; and a third distance L defining a third longitudinal distance between the first trailing edge of said upstream blade of said pylon and a mark on said downstream arm located at a maximum thickness of said downstream arm, at the level of said internal case; wherein the pylon is dimensioned as follows:  a first quotient between the first distance D and said axial chord Cx of said upstream blade is between 2.2 and 2.6, inclusive; a second quotient between the second distance d and said axial chord Cx of said upstream blade is between 1 and 1.2, inclusive; a third quotient between the third distance L and said axial chord Cx of said upstream blade is between 4 and 7, inclusive.
Claims 2-11 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAUDE J BROWN/Primary Examiner, Art Unit 3643